Citation Nr: 0708841	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  03-34 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a genitourinary 
disorder, apart from prostate cancer and manifested by 
hematuria, urgency, and frequency.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant; his wife


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal.

In September 2006, the Board granted the appellant's motion 
to advance the case on the Board's docket under the 
provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. 
§ 20.900(c) (2006).

FINDING OF FACT

A current diagnosis of a genitourinary disability, apart from 
prostate cancer and manifested by hematuria, urgency, and 
frequency, is not demonstrated by the record.

CONCLUSION OF LAW

A genitourinary disorder, apart from prostate cancer and 
manifested by hematuria, urgency, and frequency, was not 
incurred or aggravated in the veteran's active duty service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in January 2005, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for service connection; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.  Because service connection is 
denied, any question as to the appropriate disability rating 
or effective date is moot, and there can be no failure to 
notify prejudice to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Although compliant notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in June 2006, without taint 
from prior adjudications.  Thus, the veteran has been able to 
participate effectively in the processing of his claim and 
the late notice did not affect the essential fairness of the 
decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim, and further medical 
opinion has been sought.

Service Connection

The veteran seeks service connection for a genitourinary 
disorder, which he contends initially manifested in service.  
In order to establish service connection, three elements must 
be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service medical records confirm that the veteran presented 
with complaints of hematuria, urgency, and frequency in March 
1952.  An intravenous pyelogram (IVP) was performed with no 
abnormal findings resulting.  His December 1952 separation 
examination noted the March 1952 hematuria by way of history 
only, and otherwise found the veteran's systems to be normal.

Available post-service treatment records include a report 
from a VA examination in February 1954.  The veteran 
presented with similar complaints, but no diagnosis was able 
to be rendered.  Subsequent clinical records date from 
December 1990 and consistently document the veteran's 
continuing hematuria.  In January 2001, a diagnosis of 
prostate cancer was rendered.  A private urologist indicated 
in January 2003 that he had treated the veteran since 1988 
for "urinary obstructive symptoms due to an enlarged 
prostate."

The Board notes that service connection for prostate cancer 
was denied by rating decision in November 2004 and the 
veteran did not appeal that decision.  Thus, the disorder at 
issue in this appeal is a genitourinary disorder apart from 
prostate cancer and manifested by hematuria, urgency, and 
frequency.

In October 2006, the Board requested an expert medical 
opinion as to whether the veteran's symptoms in service were 
early manifestations of his current disorder.  Such an 
opinion was returned in December 2006.  A VAMC Chief of Staff 
and a VA urologist extensively reviewed the veteran's file.  
The opinion accurately recounts the veteran's specific 
treatment in service, as well as that which he received soon 
after his separation.  His more recent genitourinary history 
was catalogued in detail as well.  Based on this review, the 
urologist concluded that it was unlikely that the veteran's 
symptoms of hematuria in March 1952 were related to his 
currently ongoing genitourinary symptoms.

The urologist explained that the veteran's initial episode of 
hematuria in 1952 was likely of an acute, inflammatory 
etiology, as it appeared to resolve following antibiotic 
therapy.  Although the source was not determined, all 
urologic work-up at the time was negative.  The treatment 
records thereafter show intermittent genitourinary symptoms 
such as urgency and frequency, which the reviewing urologist 
indicated were "non-specific symptoms which can be 
associated with various disease processes, many of which are 
unrelated."  The urologist further noted that the in-service 
hematuria could not be linked to his eventual diagnosis of 
prostate cancer either.

In sum, the experts found that the veteran's acute, 
inflammatory hematuria in service in 1952 was not related 
medically to a particular disorder currently diagnosed.  
Apart from prostate cancer, which has been determined by 
previous decision to not be service-connected, there is no 
disability to account for the genitourinary symptoms in this 
veteran.

The Court has specifically disallowed service connection 
where there is no present disability:  "[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability. . . .  In the absence of proof of a present 
disability there can be no valid claim [for service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for a disability 
manifested by hematuria, urgency, and frequency is not 
warranted in this veteran's case.  As the preponderance of 
the evidence is against the veteran's claim, the benefit of 
the doubt provision does not apply.


ORDER

Entitlement to service connection for a genitourinary 
disorder, apart from prostate cancer and manifested by 
hematuria, urgency, and frequency, is denied.


____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


